DETAILED ACTION
The following is a Final Office Action in response to communications filed March 24, 2022.  Claims 1, 3, and 5–9 are amended; and claims 2 and 4 are canceled.  Currently, claims 1, 3, and 5–19 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claim 3 for informalities.  Accordingly, the objection to claim 3 is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 4–19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the rejection of claims 4–19 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims do not recite certain methods of organizing human activity in view of the examples of MPEP 2106.04(a)(2)(II).  Examiner disagrees.  Initially, Examiner notes that Applicant has not presented any arguments or rationale in support of the assertion that the claims do not recite an abstract idea.  Instead, Applicant has merely alleged, without any underlying explanation, that the claims do not recite certain methods of organizing human activity.  Further, Examiner maintains that the claims recite certain methods of organizing human activity because the process of matching students to educational institutions and generating admissions offers manages the interactions between students and educational institutions and amounts to a commercial interaction because admissions offers are service offers.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the claims include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two because the claims “recite a technological improvement to the computerized administration of admission offers from educational institutions.”  Examiner disagrees.  Examiner submits that the process of administering admissions offers is a business process and any improvements associated with the recited business process are not technical in nature.  
With respect to paragraphs 15–17 of Applicant’s Specification, Examiner notes that the invention streamlines an application process for individual students and educational institutions by addressing business problems associated with effort, trust, and privacy.  The claimed invention does not, however, address any technical problems associated with the technical admissions environment, and the Specification describes the technical elements in terms of generic computing technology without disclosing or alleging any technical improvements (see, e.g., Spec. FIG. 1–2).  
To the extent that Applicant argues that the claim elements generally indicate an integration into a practical application under Step 2A Prong Two (Resp. 20–23), Examiner notes that abstract claim elements are not additional claim elements for consideration under Step 2A Prong Two.  MPEP 2106.04(d)(II) sets forth the proper Step 2A Prong Two evaluation by “(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.  Notably, Step 2A Prong Two requires identifying any additional elements that are recited beyond the judicial exception.  As a result, any element identified as abstract under Step 2A Prong One is not an additional element because abstract claim elements are not recited “beyond the judicial exception(s)”.  As a result, Applicant’s remarks are not persuasive.
Finally, Applicant asserts that the claims recite significantly more than the abstract idea under Step 2B because the claims include a specific combination of limitations that are not well-understood, routine, and conventional.  Examiner disagrees.  As an initial matter, Examiner notes that (1) the Step 2B inquiry is not limited to an application of the well-understood, routine, and conventional standard, and (2) the rejection of record under 35 U.S.C. 101 does not assert that the additional elements are well-understood, routine, and conventional.  With respect to the pending claims, the additional elements were found to not quality as significantly more because the computing elements were merely used as a tool to perform the recited abstract idea; and as noted above, the Specification describes the technical elements in terms of generic computing technology without disclosing or alleging any technical improvements (see, e.g., Spec. FIG. 1–2).  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained, and Examiner directs Applicant to the relevant explanation below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
With respect to Wengel, Applicant asserts that the reference “is silent as to the system generating an offer from an employer that includes identification information based on a digital identifier received from the employer for an anonymous applicant that may or may not have knowledge of the employer” and “to the system transmitting an offer from an employer to an anonymous applicant before providing that Applicant's identification information to the employer”.  With respect to McCrory, Applicant asserts that the reference “is silent as to the system generating an admission offer based on a request from an institution, whether or not that request includes identification information” and “to the system transmitting an admission offer from an institution to an applicant before disclosing that Applicant's identification information to the institution”.
Examiner initially notes that Applicant’s remarks fail to comply with the requirements set forth under 37 CFR 1.111(b) because the remarks amount to no more than a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
First, Applicant’s remarks do not address the recited claim language with any particularity.  Instead, Applicant’s remarks address an amalgamation of claim elements that are not recited in the claims.  For example, although Applicant asserts that “Wengel is silent as to the system generating an offer from an employer that includes identification information based on a digital identifier received from the employer for an anonymous application that may or may not have knowledge of the employer,” there is no claim element in either claim 1 or claim 9 that recites “generating an offer from an employer that includes identification information based on a digital identifier received from the employer for an anonymous application that may or may not have knowledge of the employer”.
Next, Applicant’s assertions do not address the asserted teachings of Wengel and McCrory because Applicant’s remarks do not address the citations of record with respect to any claim element.  Applicant’s remarks similarly assert that Wengel and McCrory do not teach elements that each of the references were not asserted as teaching.  For example, although Applicant asserts that “Wengel is silent as to the system generating an offer from an employer”, the rejection of record does not rely on the Wengel reference as disclosing an element for “generating an offer”.  Instead, McCory is asserted as disclosing “generating an admission offer”.
Finally, Applicant’s remarks do not address the combination of references or the combined teachings and/or suggestions of the prior art.  Instead, Applicant argues against the references individually, and “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”
Accordingly, Applicant’s remarks are not persuasive, and Examiner directs Applicant to the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5–19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 3, and 5–19 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “providing a plurality of educational institution profiles corresponding to a plurality of educational institutions, each of the plurality of educational institution profiles including …”; “providing a plurality of certifier profiles corresponding to a plurality of certifiers, each of the certifier profiles including …”; “receiving student information from students, the student information including …”; “generating a unique student identifier for each of the students”; “generating a universal student profile for each of the students, the universal student profile including …”; “identifying matching students from a plurality of universal student profiles whose qualification information satisfies the entrance requirement information of any of the plurality of educational institution profiles”; “generating an anonymized version of the universal student profile of each of the matching students”; “transmitting the anonymized version of the universal student profile of each of the matching students to educational institutions whose entrance requirements have been satisfied by the matching students”; “receiving an admission offer request …”; “generating an admission offer directed to the specific one of the matching students …”; “transmitting the admission offer to the specific one of the matching students”; “receiving from the specific one of the matching students an authorization to transmit …”; “transmitting the universal student profile of the specific one of the matching students to an educational institution, the universal student profile including the student identity …”.
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process of matching students to educational institutions and generating admissions offers.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 3 and 5–8 further describe the process of matching students to educational institutions.  As a result, claims 3 and 5–8 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract under Step 2A Prong One.  The additional elements include a database, student input devices, educational institution input devices, a network, and a step for “retrieving from the database”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “retrieving” is an insignificant extrasolution activity the abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 3 and 5–8 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 3 and 5–8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract under Step 2A Prong One.  The additional elements include a database, student input devices, educational institution input devices, a network, and a step for “retrieving from the database”.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “retrieving” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies retrieving data as a conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 3 and 5–8 do not include any additional elements beyond those recited with respect to claim 1.  As a result, claims 3 and 5–8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.

With respect to Step 2A Prong One of the framework, claim 9 recites an abstract idea.  Claim 1 includes functionality to be “accessed by students seeking admission offers from educational institutions”, to be “accessed by educational institutions seeking to provide admission offers to the students”, to be “accessed by certifiers seeking to provide certification of the students”, for “providing for administration of admission offers from the educational institutions”; “generating a universal student profile for each of the students, the universal student profile including …”; “identifying matching students from a plurality of universal student profiles whose qualification information satisfies the entrance requirement information of any of the plurality of educational institution profiles”; “generating an anonymized version of the universal student profile of each of the matching students”; “transmitting the anonymized version of the universal student profile of each of the matching students to educational institutions whose entrance requirements have been satisfied by the matching students”; “receiving an admission offer request …”; and “generating an admission offer directed to the specific one of the matching students …”.
The limitations above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process of matching students to educational institutions for providing admission offers.  As a result, claim 9 recites an abstract idea under Step 2A Prong One.
Claims 10–19 further describe the process of matching students to educational institutions.  As a result, claims 10–19 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 9.
With respect to Step 2A Prong Two of the framework, claim 9 does not include additional elements that integrate the abstract idea into a practical application.  Claim 9 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a plurality of student input devices, a plurality of educational institution input devices, a plurality of certifier input devices, an administrative server, a data network, a database, and a step for “retrieving from the database”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “retrieving” is an insignificant extrasolution activity the abstract idea.  As a result, claim 9 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 10–19 do not include any additional elements beyond those recited with respect to claim 9.  As a result, claims 10–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 9.
With respect to Step 2B of the framework, claim 9 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 9 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a plurality of student input devices, a plurality of educational institution input devices, a plurality of certifier input devices, an administrative server, a data network, a database, and a step for “retrieving from the database”.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “retrieving” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies retrieving data as a conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 9 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 10–19 do not include any additional elements beyond those recited with respect to claim 9.  As a result, claims 10–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 9.

Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wengel (U.S. 2020/0007336) in view of McCrory et al. (U.S. 2014/0279644), and in further view of Falk et al. (U.S. 2016/0117790).
Claim 1:  Wengel discloses a computer implemented method for administration of admission offers from educational institutions, the method comprising: 
providing a plurality of educational institution profiles stored on and individually retrievable from data and corresponding to a plurality of educational institutions, each of the plurality of educational institution profiles including a unique educational institution identifier and entrance requirement information for an educational institution (See FIG. 3, FIG. 7, and paragraphs 61, 64–65, and 67, wherein recruiter and requirement information is stored with respect to a given recruiter; and see paragraph 24, wherein recruiter institutions may be educational institutions); 
providing a plurality of certifier profiles stored on and individually retrievable from the data and corresponding to a plurality of certifiers, each of the certifier profiles including a unique certifier identifier and certifier identification information (See FIG. 3, FIG. 4, and paragraphs 51–52, wherein credentialing entities are associated with an authorization codes and identification information); 
receiving student information from students on student inputs over a data network, the student information including student identification information and student qualification information for a student (See FIG. 3 and paragraphs 49–50 and 59–60, in view of paragraph 24, wherein student information is received); 
generating a unique student identifier for each of the students (See paragraphs 48 and 59–60, wherein identifiers are generated); 
generating a universal student profile for each of the students in the data, the universal student profile including the unique student identifier, the student identification information, and the student qualification information for each of the students (See paragraphs 48 and 59–60, wherein identifiers are generated for a universal profile; see also paragraph 17, wherein applicant data is pooled); 
identifying matching students from a plurality of universal student profiles stored in the data whose qualification information satisfies the entrance requirement information of any of the plurality of educational institution profiles stored in the data (See paragraph 67, wherein recruiter institutions are notified when matching students are identified); 
generating in the data an anonymized version of the universal student profile of each of the matching students (See paragraphs 58–60 and 63, wherein an anonymized version of the profile is generated); 
transmitting over the data network the anonymized version of the universal student profile of each of the matching students to educational institution inputs over the data network of educational institutions whose entrance requirements have been satisfied by the matching students (See FIG. 3 and paragraphs 60–63, wherein anonymized profiles are transmitted to the recruiter entity).  Wengel does not expressly disclose the remaining claim elements; 
receiving from an institutional input over the data network a request from a specific one of the educational institutions directed to a specific one of the matching students, the request including the unique student identifier of the specific one of the matching students (See paragraph 67, wherein a recruiter entity may request information on a matching applicant); and
retrieving from the data the student identification information from the universal student profile corresponding to the unique student identifier of the specific one of the matching students included in the request (See paragraph 67, wherein matching applicant information is retrieved).
McCrory discloses profiles stored on and individually retrievable from a database (See FIG. 1 and paragraphs 59 and 79, wherein applicant and institutional databases are disclosed); 
student and educational institution input devices (See FIG. 1); 
receiving from an institutional input device over the data network an admission offer request from a specific one of the educational institutions (See FIG. 1, FIG. 13, and paragraph 89, wherein institutions make admissions offers to targeted applicants);
generating an admission offer directed to the specific one of the matching students using the student identification information (See FIG. 13 and paragraphs 87 and 89, wherein institutions make admissions offers to targeted applicants); and 
transmitting to a student input device over the data network the admission offer to the specific one of the matching students (See FIG. 13 and paragraphs 87 and 89, wherein institutions make admissions offers to targeted applicants); and
receiving from the specific one of the matching students on a student input device over the data network an authorization to participate (See FIG. 12, wherein an applicant may indicate interest in an institution, and paragraph 87, wherein an applicant may opt-in or opt-out of engagements).
Wengel discloses a system directed to verifying application information in order to facilitate job and admissions offers.  McCrory discloses a system directed to managing college applications and offers.  Each reference discloses a system directed to managing applicants and offers.  The technique of utilizing input devices and a database for admissions offers is applicable to the system of Wengel as they both share characteristics and capabilities, namely, they are directed to managing applicants and offers.
One of ordinary skill in the art would have recognized that applying the known technique of McCrory would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of McCrory to the teachings of Wengel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate applicant and offer management into similar systems.  Further, applying input devices and a database for admissions offers to Wengel would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Wengel and McCrory do not expressly disclose the remaining claim elements.
Falk discloses receiving from the specific one of the students on the student input device over the data network an authorization to transmit the student profile of the specific one of the students to the specific one of the education institutions (See paragraph 10, wherein a student must grant permission prior to transmission of student educational records); and 
transmitting the student profile of the specific one of the students to an educational institution input device over the data network of the specific one of the educational institutions, the student profile including the student identity portion as stored on the database (See paragraphs 12–14, wherein student information, including associated identifiers, is transmitted to a matching school).
As disclosed above, Wengel discloses a system directed to verifying application information in order to facilitate job and admissions offers, and McCrory discloses a system directed to managing college applications and offers.  Falk similarly discloses a system directed to managing reverse transfer applications.  Each reference discloses a system directed to managing applicants and offers.  The technique of utilizing student authorizations is applicable to the systems of Wengel and McCrory as they each share characteristics and capabilities; namely, they are directed to managing applicants and offers.
One of ordinary skill in the art would have recognized that applying the known technique of Falk would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Falk to the teachings of Wengel and McCrory would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate applicant and offer management into similar systems.  Further, applying student authorizations to Wengel and McCrory would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 3:  As an initial matter, Examiner notes that the elements of claim 3 amount nonfunctional descriptive material and have been afforded limited patentable weight because the elements do not functionally limit the step of generating an offer. The elements have been mapped only in the interest of compact prosecution.  Wengel does not expressly disclose the elements of claim 3.
McCrory discloses wherein the admission offer is comprised of a name of the specific one of the educational institutions, a timestamp, a start date, and a program of study (See FIG. 13 and paragraphs 87 and 89, wherein institutions make admissions offers to targeted applicants, and wherein offers implicitly include the institution, the offer time, and a start time).
One of ordinary skill in the art would have recognized that applying the known technique of McCrory would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 5:  Wengel discloses the computer implemented method of claim 1, wherein generating the anonymized version of the universal student profile for each of the matching students comprises removing the student identification information from the universal student profile of each of the matching students (See paragraphs 58–60 and 63, wherein an anonymized version of the profile is generated without identification information).

Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Wengel (U.S. 2020/0007336) in view of McCrory et al. (U.S. 2014/0279644), and in further view of Falk et al. (U.S. 2016/0117790) and Khan (U.S. 2012/0330708).
Claim 6:  As disclosed above, Wengel, McCrory, and Falk disclose the elements of claim 1.  
Wengel further discloses the computer implemented method of claim 1, further comprising: 
receiving certification notice creation requests from certifier input devices over the data network from the plurality of certifiers, each of the certification notice creation requests including at least a timestamp, the unique certifier identifier of the specific certifier, and the unique student identifier or identification information of the student (See FIG. 4 and paragraph 55, wherein credential verification notices are created with respect to a timestamp, the credentialing entity, and the student); 
generating on the database certification notice profiles in response to each of the certification notice creation requests (See FIG. 4 and paragraph 55, wherein credential verification notices are associated with each credential); and 
transmitting over the data network the certification notice profiles along with the anonymized version of the universal student profiles of each of the matching students to educational institution input devices of the educational institutions whose entrance requirements have been satisfied by the matching students (See FIG. 3, FIG. 4, and paragraphs 60–63, wherein anonymized profiles are transmitted to the recruiter entity).  Although Wengel discloses third party verifications, thereby implicitly disclosing certification assignments (See paragraph 9), Wengel, McCrory, and Falk do not expressly disclose the remaining claim elements.
Khan discloses assigning a specific certifier from the plurality of certifiers to each of the plurality of profiles stored on the database (See paragraph 79, wherein administrators are assigned resumes for validation purposes).
As disclosed above, Wengel discloses a system directed to verifying application information in order to facilitate job and admissions offers, McCrory discloses a system directed to managing college applications and offers, and Falk discloses a system directed to managing reverse transfer applications.  Khan similarly discloses a system directed to matching applicants to position descriptions.  Each reference discloses a system directed to managing applicants and offers.  The technique of utilizing assigned certifiers is applicable to the systems of Wengel, McCrory, and Falk as they each share characteristics and capabilities; namely, they are directed to managing applicants and offers.
One of ordinary skill in the art would have recognized that applying the known technique of Khan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Khan to the teachings of Wengel, McCrory, and Falk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate applicant and offer management into similar systems.  Further, applying assigned certifiers to Wengel, McCrory, and Falk would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 7:  As an initial matter, Examiner notes that the elements of claim 7 amount nonfunctional descriptive material and have been afforded limited patentable weight because the elements do not functionally limit the step of generating a certification notice profile. The elements have been mapped only in the interest of compact prosecution.  
Wengel discloses the computer implemented method of claim 6, wherein each of the certification notice profiles includes a unique certification notice identifier, a timestamp included in a specific one of the certification notice creation requests, a complete copy of the certifier profile corresponding to the unique certifier identifier included in the specific one of the certification notice creation requests, and a copy of the anonymized universal student profile corresponding to the unique student identifier or identification information of the student included in the specific one of the certification notice creation requests (See FIG. 4 and paragraphs 51 and 55, wherein credential verification notices are created with respect to a timestamp, an authorization code associated with the credentialing entity that is linked to the certifier profile, the anonymized student profile, and wherein the specific certification is implicitly associated with a unique identifier in view of paragraph 57).
Claim 8:  Wengel discloses the computer implemented method of claim 6, wherein certification further comprises: 
receiving certifier association requests from the certifier input devices over the data network from the plurality of certifiers or from the student input devices over the data network from the students, each of the certifier association requests including identification information of the specific certifier and the identification information of the student whose universal student profile is to be verified by the specific certifier (See FIG. 4 and paragraphs 53 and 55, wherein issued credential certifications are association requests); 
verifying the identification information of the student by retrieving from the database a universal student profile corresponding to the identification information of the student included in each of the certifier association requests (See FIG. 4 and paragraphs 53 and 55, wherein student identification information is implicitly verified in associating the credential certifications with the student profile); and 
updating the universal student profiles and the certifier profiles on the database of the students and the certifiers identified in each of the certifier association requests that have been verified to link them to one another within the database (See FIG. 4 and paragraphs 53 and 55, wherein certified credentials update links between students and certifiers).  Wengel, McCrory, and Falk do not expressly disclose the remaining claim elements.
Khan discloses assigning a certifier (See paragraph 79, wherein administrators are assigned resumes for validation purposes); and
verifying the identification information of the certifier by retrieving from the database a certifier profile corresponding to the identification information of the certifier included in each of the certifier association requests (See paragraphs 73 and 79–80, wherein administrator login and access rights verify the identity of the certifier).
One of ordinary skill in the art would have recognized that applying the known technique of Khan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 6.

Claims 9–19 are rejected under 35 U.S.C. 103 as being unpatentable over Wengel (U.S. 2020/0007336) in view of McCrory et al. (U.S. 2014/0279644).
Claim 9:  Wengel discloses a system for administration of admission offers from educational institutions, the system comprising: 
a plurality of student inputs, the plurality of student inputs accessed by students seeking admission offers from educational institutions (See FIG. 3 and paragraph 52, wherein candidates submit information to a computer system, and wherein an input device is implicit; see also paragraph 24, wherein college applicants are disclosed); 
a plurality of educational institution inputs, the plurality of educational institution inputs accessed by the educational institutions seeking to provide admission offers to the students (See FIG. 3 and paragraph 52, wherein recruiters submit information to a computer system, and wherein an input device is implicit; see also paragraph 24, wherein educational institutions are disclosed as recruiters); 
a plurality of certifier inputs, the plurality of certifier inputs accessed by certifiers seeking to provide certification of the students (See FIG. 3 and paragraph 52, wherein credentialing entities submit information to a computer system, and wherein an input device is implicit);
an administrative server providing for administration of admission offers from the educational institutions (See FIG. 3 and paragraph 45, wherein computer system 320 is disclosed, and wherein the computer system is disclosed as a server); 
a data network interconnecting the plurality of student input devices, the plurality of educational institution input devices, the plurality of certifier input devices, and the administrative server (See FIG. 3 and paragraph 44, wherein the computer system is connected to a computer network); 
data in communication with the administrative server, the data comprised of a student schema for data on the students, an educational institution schema for data on the educational institutions, a certifier schema for data on the certifiers, and a certification notice schema for data on certification notices (See paragraphs 20 and 49–50, wherein student applicant datasets are disclosed; paragraphs 64–65, in view of paragraph 24, wherein recruiter entity data is implicitly stored; FIG. 4 and paragraphs 19, 52, and 55, wherein credentialing entity data is disclosed; and FIG. 4 and paragraphs 19, 53, and 55, wherein credential data structures are disclosed); and
wherein the administration of admission offers by the administrative server is comprised of generating a universal student profile for each of the students in the data, the universal student profile including a unique student identifier, student identification information, and student qualification information for each of the students (See paragraphs 48 and 59–60, wherein identifiers are generated for a universal profile; see also paragraph 17, wherein applicant data is pooled); 
identifying matching students from a plurality of universal student profiles stored in the data whose qualification information satisfies entrance requirement information of any of the plurality of educational institution profiles stored in the data (See paragraph 67, wherein recruiter institutions are notified when matching students are identified);
generating in the data an anonymized version of the universal student profile of each of the matching students (See paragraphs 58–60 and 63, wherein an anonymized version of the profile is generated); and 
transmitting over the data network the anonymized version of the universal student profile of each of the matching students to educational institution inputs over the data network of educational institutions whose entrance requirements have been satisfied by the matching students (See FIG. 3 and paragraphs 60–63, wherein anonymized profiles are transmitted to the recruiter entity); 
receiving from an educational institutional input over the data network a request from a specific one of the educational institutions directed to a specific one of the matching students, the request including the unique student identifier of the specific one of the matching students (See paragraph 67, wherein a recruiter entity may request information on a matching applicant); and
retrieving from the data the student identification information from the universal student profile corresponding to the unique student identifier of the specific one of the matching students included in the request (See paragraph 67, wherein matching applicant information is retrieved).  Wengel does not expressly disclose the remaining claim elements.
McCrory discloses a plurality of input devices (See FIG. 1); 
a database in communication with the administrative server (See FIG. 1 and paragraphs 59 and 79, wherein applicant and institutional databases are disclosed); 
receiving from an institutional input device over the data network an admission offer request from a specific one of the educational institutions (See FIG. 1, FIG. 13, and paragraph 89, wherein institutions make admissions offers to targeted applicants); and
generating an admission offer directed to the specific one of the matching students using the student identification information (See FIG. 13 and paragraphs 87 and 89, wherein institutions make admissions offers to targeted applicants).
Wengel discloses a system directed to verifying application information in order to facilitate job and admissions offers.  McCrory discloses a system directed to managing college applications and offers.  Each reference discloses a system directed to managing applicants and offers.  The technique of utilizing input devices and a database for admissions offers is applicable to the system of Wengel as they both share characteristics and capabilities, namely, they are directed to managing applicants and offers.
One of ordinary skill in the art would have recognized that applying the known technique of McCrory would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of McCrory to the teachings of Wengel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate applicant and offer management into similar systems.  Further, applying input devices and a database for admissions offers to Wengel would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 10:  Wengel discloses the system for administration of admission offers from educational institutions of claim 9, wherein the student schema is comprised of a unique identifier portion, a student identity portion, and a student qualifications portion (See paragraphs 49–50 and 58–60, wherein identifier, identity, and qualification information is stored).
Claim 11:  As an initial matter, Examiner notes that the elements of claim 11 amount nonfunctional descriptive material and have been afforded limited patentable weight because the elements do not functionally limit the structure of the claimed database. The elements have been mapped only in the interest of compact prosecution.
Wengel discloses the system for administration of admission offers from educational institutions of claim 10, wherein the student qualifications portion is comprised of qualification information on desired programs of study, desired start date, academics, English language proficiency, standardized test, budget, and source country or region (See paragraphs 49–50, wherein resume qualifications are disclosed).
See also McCrory, paragraphs 61–69, wherein application qualifications are disclosed.
Claim 12:  Wengel discloses the system for administration of admission offers from educational institutions of claim 9, wherein the educational institution schema is comprised of a unique identifier portion and an educational institution information portion (See FIG. 7 and paragraph 64, in view of paragraph 24, wherein recruiter institutions include an identifier and other information).
Claim 13:  Wengel discloses the system for administration of admission offers from educational institutions of claim 12, wherein the educational institution information portion is comprised of an educational institution details section, an educational institution entrance requirements section, and a user details section (See FIG. 7 and paragraphs 61, 64, and 67, in view of paragraph 24, wherein recruiter institutions include institution details and requirement details, and wherein a recruiter user is disclosed in association with notifications).
Claim 14:  As an initial matter, Examiner notes that the elements of claim 14 amount nonfunctional descriptive material and have been afforded limited patentable weight because the elements do not functionally limit the structure of the claimed database. The elements have been mapped only in the interest of compact prosecution.
Wengel discloses the system for administration of admission offers from educational institutions of claim 13, wherein the educational institution entrance requirements section is comprised of entrance requirement information on available programs of study, available start date, academics, English language proficiency, standardized tests, annual budget, and desired countries or regions (See FIG. 7 and paragraphs 61, 64, and 67, wherein requirements data is disclosed).
See also McCrory, paragraphs 61–69 and 78, wherein application qualifications are disclosed.
Claim 15:  Wengel discloses the system for administration of admission offers from educational institutions of claim 9, wherein the certifier schema is comprised of unique certifier identifier portion and a certifier details portion (See FIG. 3, FIG. 4, and paragraph 55, wherein each certification is associated with an identifier and certifier details).
Claim 16:  As an initial matter, Examiner notes that the elements of claim 16 amount nonfunctional descriptive material and have been afforded limited patentable weight because the elements do not functionally limit the structure of the claimed database. The elements have been mapped only in the interest of compact prosecution.
Wengel discloses the system for administration of admission offers from educational institutions of claim 15, wherein a certifier details portion includes certifier identification information, certifier type information, certifier employment information, and certifier authorization information (See FIG. 3, FIG. 4, and paragraph 55, wherein each certification is associated with an identifier and certifier details).
Claim 17:  Wengel discloses the system for administration of admission offers from educational institutions of claim 9, wherein the certification notice schema is comprised of a unique certifier notice identifier portion and a certification notice details portion (See FIG. 3, FIG. 4, and paragraph 55, wherein each certification is associated with an identifier and certifier details).
Claim 18:  Wengel discloses the system for administration of admission offers from educational institutions of claim 17, wherein the certification notice details portion includes a certification notice details section, a certifier details section, and a universal student profile section (See FIG. 3, FIG. 4, and paragraph 55, wherein each certification is associated with a certifier identifier and certifier details, and wherein the certification is associated with the student profile).
Claim 19:  Wengel discloses the system for administration of admission offers from educational institutions of claim 18, wherein 
the certification notice details section includes a timestamp that reflects a date and time when a certification notice was generated (See FIG. 3, FIG. 4, and paragraph 55, wherein each certification is associated with a timestamp); 
the certifier details section includes a complete copy of a certifier record as stored on the database (See FIG. 4 and paragraphs 50–51 and 57, wherein each institution is associated with an authorization code, and wherein related certifications are searchable); and 
the universal student profile section includes a copy of an anonymized version of a universal student profile as stored on the database (See paragraphs 59–60, wherein anonymized copies of a given application are stored).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623